Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2015

                                   No. 04-15-00340-CV

                     Hari Prasad KALAKONDA and Latha Kalakonda,
                                     Appellants

                                             v.

                              ASPRI INVESTMENTS, LLC,
                                       Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-01910
                        Honorable Karen H. Pozza, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

        We order that appellants Hari Prasad Kalakonda and Latha Kalakonda bear the costs of
this appeal.

       It is so ORDERED on July 29, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk